         Case 1:19-cv-05631-MKV Document 26 Filed 04/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COMMODITY FUTURES TRADING
COMMISSION,

                       Plaintiff,

              v.
                                                              Case No. 1:19-cv-05631-MKV
CONTROL-FINANCE LIMITED AND
BENJAMIN REYNOLDS,

                       Defendants.


                        NOTICE OF VOLUNTARY DISMISSAL OF
                       DEFENDANT CONTROL-FINANCE LIMITED

       PLEASE TAKE NOTICE THAT pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Commodity Futures Trading Commission hereby voluntarily dismisses

Defendant Control-Finance Limited from the above-captioned action without prejudice.


Dated: April 3, 2020                Respectfully submitted,

                                    By: s/Julia C. Colarusso
                                        Julia C. Colarusso (admitted pro hac vice)
                                        Jonah E. McCarthy (S.D.N.Y. Bar No. JM1977)
                                        Luke B. Marsh (admitted pro hac vice)
                                        Paul G. Hayeck (pro hac vice application to be submitted)
                                        COMMODITY FUTURES TRADING COMMISSION
                                        Division of Enforcement
                                        1155 21st Street, NW
                                        Washington, DC 20581
                                        Telephone: (202) 418-6044 (Colarusso direct)
                                        jcolarusso@cftc.gov
                                        jmccarthy@cftc.gov
                                        lmarsh@cftc.gov
                                        phayeck@cftc.gov

                                       Attorneys for Plaintiff
